DETAILED ACTION
The Amendment filed February 2nd, 2022 has been entered and fully considered. Claims 1-2, 6-10, 14-17 and 19-20 remain pending in this application. Claims 1, 7-9 and 17 have been amended and claim 20 is newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., (hereinafter ‘Tanaka’, U.S. PGPub. No. 2013/0190660) in view of Honda (hereinafter ‘Honda’, U.S. PGPub. No. 2009/0254080). 
Regarding claim 1, Tanaka discloses an energy treatment system (Figs. 1-3) comprising: an energy treatment instrument (handpiece 2, treatment section 9) configured to perform treatment on a subject by simultaneously outputting ultrasonic energy and high frequency energy (abstract; [0003]; [0034]; [0086], “a surgeon performs operation of pressing the treatment section 9 to the organ 41 which is a parenchyma organ while simultaneously applying the HV signal and the US signal to the treatment section 9 of the handpiece 2”); an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5) configured to supply the ultrasonic energy to the energy treatment instrument ([0034]); a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called “HV apparatus”) 6) configured to supply the high frequency energy to the energy treatment instrument ([0034]); an excessive output detector (CPU 51 and associated parts, including high-frequency signal auxiliary control section (HV signal auxiliary control section) 51b) configured to: compare a parameter of an output of the high frequency energy with a reference parameter of the output of the high frequency energy in a case of not being in an abnormal state ([0062]-[0067]; specifically [0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”), detect whether the output of the high frequency energy is an excessive output ([0067]), and output an abnormality signal when the excessive output is detected ([0062]-[0067]; [0072]; also see [0108]-[0114]); a high frequency energy controller (see [0062], “HV signal auxiliary control section 51b controls the HV signal relay 69 of the HV signal output section 60 into an ON state or an OFF state, based on the US signal detected by the US signal detection section 52”; also see [0108]-[0114]) configured to stop the output of the high frequency energy at a steady state for a preset  period when the abnormality signal is outputted by the excessive output detector ([0062]-[0067]; [0108]-[0114], see [0114], “The HV signal auxiliary control section 51 b keeps the OFF state of the HV signal relay 69 until a predetermined HV signal output wait time TH of, for example, 15 ms elapses” and [0118]-[0121]).
Tanaka fails to explicitly disclose an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector.
However, in the same field of endeavor, Honda (Figs. 1-7; [0052]) teaches a similar system comprising an energy treatment instrument (handpiece 21, grasping portion 29) configured to provide simultaneous ultrasonic and high-frequency treatment energy. The system includes a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), and is further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the transmitted impedance data, during the ‘drying region’ step of treatment (see Fig. 7), the control module (39) transmits an ultrasonic low output signal to the ultrasonic output module (41) activating the ultrasonic treatment unit with low output ([0058]). During this time, the impedance of the tissue is suddenly increased from the drying start value ‘Zwater’, then stabilized, and takes the coagulation completion value ‘Zcoag’ ([0058]). Honda teaches, “[w]hen the impedance reaches the coagulation completion value Zcoag, the control module 39 transmits the ultrasonic maximum output signal to the ultrasonic output module 41, and transmits the high-frequency micro output signal to the high-frequency output module 42” ([0046] also see [0060]; Fig. 7). The use of ultrasonic maximum output advantageously maximizes the incision capability of the system, thereby rapidly performing the incision of the living tissue ([0046]). It is well known in the art (as can be seen in Honda) to provide simultaneous application of ultrasonic and high-frequency treatment energy and to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in a steady state for the preset period when the high frequency energy is decreased, in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy treatment system as taught by Tanaka to include an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector, as taught by Honda in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety.
Regarding claim 2, Tanaka discloses wherein the reference parameter is a parameter acquired under a condition in which discharge does not occur ([0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”; as broadly claimed, the parameter is acquired before a high-energy discharge occurs).
Regarding claim 6, Tanaka discloses a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart output of the HV signal which is stopped”) configured to control the output of the high frequency energy during a return period after the preset period ([0107]-[0121]; see [0118], “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses”). 
Regarding claim 9, Tanaka discloses a method of operating an energy generation apparatus (surgical operation system 1 in Figs. 1-3; abstract; [0003]; [0034]; [0086]), the method comprising: supplying, by an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5), ultrasonic energy to an energy treatment instrument (handpiece 2, treatment section 9); and supplying, by a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called “HV apparatus”) 6), high frequency energy to the energy treatment instrument (2, 9); wherein the energy generation apparatus (system 1, US apparatus 5, HV apparatus 6) further comprises: an excessive output detector (CPU 51 and associated parts, including high-frequency signal auxiliary control section (HV signal auxiliary control section) 51b) configured to: determine whether an output of high frequency energy is an excessive output by comparing, a parameter of the output of the high frequency energy with a reference parameter of the output of the high frequency energy in a case of not being in an abnormal state ([0062]-[0067]; specifically [0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”), and output an abnormality signal when the excessive output is detected ([0062]-[0067]; [0072]; also see [0108]-[0114]); a high frequency energy controller (see [0062], “HV signal auxiliary control section 51b controls the HV signal relay 69 of the HV signal output section 60 into an ON state or an OFF state, based on the US signal detected by the US signal detection section 52”; also see [0108]-[0114]) configured to stop the output of the high frequency energy at a steady state for a preset period when the abnormality signal is outputted by the excessive output detector ([0062]-[0067]; [0108]-[0114], see [0114], “The HV signal auxiliary control section 51 b keeps the OFF state of the HV signal relay 69 until a predetermined HV signal output wait time TH of, for example, 15 ms elapses” and [0118]-[0121]). 
Tanaka fails to explicitly disclose an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector.
However, in the same field of endeavor, Honda (Figs. 1-7; [0052]) teaches a similar system comprising an energy treatment instrument (handpiece 21, grasping portion 29) configured to provide simultaneous ultrasonic and high-frequency treatment energy. The system includes a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), and is further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the transmitted impedance data, during the ‘drying region’ step of treatment (see Fig. 7), the control module (39) transmits an ultrasonic low output signal to the ultrasonic output module (41) activating the ultrasonic treatment unit with low output ([0058]). During this time, the impedance of the tissue is suddenly increased from the drying start value ‘Zwater’, then stabilized, and takes the coagulation completion value ‘Zcoag’ ([0058]). Honda teaches, “[w]hen the impedance reaches the coagulation completion value Zcoag, the control module 39 transmits the ultrasonic maximum output signal to the ultrasonic output module 41, and transmits the high-frequency micro output signal to the high-frequency output module 42” ([0046] also see [0060]; Fig. 7). The use of ultrasonic maximum output advantageously maximizes the incision capability of the system, thereby rapidly performing the incision of the living tissue ([0046]). It is well known in the art (as can be seen in Honda) to provide simultaneous application of ultrasonic and high-frequency treatment energy and to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in a steady state for the preset period when the high frequency energy is decreased, in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Tanaka to include an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector, as taught by Honda in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety.
Regarding claim 10, Tanaka discloses wherein the reference parameter is a parameter acquired under a condition in which discharge does not occur ([0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”; as broadly claimed, the parameter is acquired before a high-energy discharge occurs).
Regarding claim 14, Tanaka discloses wherein the energy generation apparatus further comprises a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart output of the HV signal which is stopped”) configured to control the output of the high frequency energy during a return period after the preset period ([0107]-[0121]; see [0118], “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses”).
Regarding claim 17, Tanaka discloses an energy apparatus (surgical operation system 1 in Fig. 1-3) connectable with an energy treatment instrument (handpiece 2, treatment section 9) configured to treat a subject by simultaneously outputting ultrasonic energy and high frequency energy (abstract; [0003]; [0034]; [0086], “a surgeon performs operation of pressing the treatment section 9 to the organ 41 which is a parenchyma organ while simultaneously applying the HV signal and the US signal to the treatment section 9 of the handpiece 2”), the energy generation apparatus comprising: an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5) configured to supply the ultrasonic energy to the energy treatment instrument ([0034]); a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called “HV apparatus”) 6) configured to supply the high frequency energy to the energy treatment instrument ([0034]); an excessive output detector (CPU 51 and associated parts, including high-frequency signal auxiliary control section (HV signal auxiliary control section) 51b) configured to: compare a parameter of an output of the high frequency energy with a reference parameter of an output of the high frequency energy in a case of not being in an abnormal state ([0062]-[0067]; specifically [0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”), detect whether the output of the high frequency energy is an excessive output ([0067]), and output an abnormality signal when the excessive output is detected ([0062]-[0067]; [0072]; also see [0108]-[0114]); a high frequency energy controller (see [0062], “HV signal auxiliary control section 51b controls the HV signal relay 69 of the HV signal output section 60 into an ON state or an OFF state, based on the US signal detected by the US signal detection section 52”; also see [0108]-[0114]) configured to stop the output of the high frequency energy at a steady state for a preset period when the abnormality signal is outputted by the excessive output detector ([0062]-[0067]; [0108]-[0114], see [0114], “The HV signal auxiliary control section 51 b keeps the OFF state of the HV signal relay 69 until a predetermined HV signal output wait time TH of, for example, 15 ms elapses” and [0118]-[0121]). 
Tanaka fails to explicitly disclose an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector.
However, in the same field of endeavor, Honda (Figs. 1-7; [0052]) teaches a similar system comprising an energy treatment instrument (handpiece 21, grasping portion 29) configured to provide simultaneous ultrasonic and high-frequency treatment energy. The system includes a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), and is further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the transmitted impedance data, during the ‘drying region’ step of treatment (see Fig. 7), the control module (39) transmits an ultrasonic low output signal to the ultrasonic output module (41) activating the ultrasonic treatment unit with low output ([0058]). During this time, the impedance of the tissue is suddenly increased from the drying start value ‘Zwater’, then stabilized, and takes the coagulation completion value ‘Zcoag’ ([0058]). Honda teaches, “[w]hen the impedance reaches the coagulation completion value Zcoag, the control module 39 transmits the ultrasonic maximum output signal to the ultrasonic output module 41, and transmits the high-frequency micro output signal to the high-frequency output module 42” ([0046] also see [0060]; Fig. 7). The use of ultrasonic maximum output advantageously maximizes the incision capability of the system, thereby rapidly performing the incision of the living tissue ([0046]). It is well known in the art (as can be seen in Honda) to provide simultaneous application of ultrasonic and high-frequency treatment energy and to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in a steady state for the preset period when the high frequency energy is decreased, in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy generation apparatus as taught by Tanaka to include an ultrasonic energy controller configured to increase an output of the ultrasonic energy to be more than the output of the ultrasonic energy in the steady state for the preset period when the abnormality signal is output by the excessive output detector, as taught by Honda in order to avoid insufficient coagulation and burning of the living tissue and provide rapid incision ([0040]), thereby increasing control and safety.
Regarding claim 19, Tanaka discloses further comprising a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart output of the HV signal which is stopped”) configured to control the output of the high frequency energy during a return period after the preset period ([0107]-[0121]; see [0118], “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses”).
Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Honda as applied to claims 1-2, 6, 9-10, 14, 17, and 19 above, and further in view of Honda. 
Regarding claim 7, Tanaka in view of Honda teach all of the limitation of the energy treatment system according to claim 6, but are silent regarding wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period.
Honda (Fig. 1-5) however further teaches a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the collected and transmitted impedance data of the living tissue, during the ‘drying region’ step of treatment wherein coagulation is near complete (see Fig. 5), the high-frequency output module (42) receives a high-frequency micro output signal and activates the high-frequency treatment unit with a micro output, such that micro high-frequency current flows through the living tissue. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing. It is well known in the art (as can be seen in Honda) to provide a micro output of high frequency energy to the targeted in order to measure the impedance and monitor treatment without providing unnecessary excess energy to the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the  energy treatment system as taught by Tanaka in view of Honda to further include wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period, such as outputting a micro output as taught by Honda. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing.
Regarding claim 15, Tanaka in view of Honda teach all of the limitation of the method according to claim 14, but are silent regarding wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period.
Honda (Fig. 1-5) however further teaches a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the collected and transmitted impedance data of the living tissue, during the ‘drying region’ step of treatment wherein coagulation is near complete (see Fig. 5), the high-frequency output module (42) receives a high-frequency micro output signal and activates the high-frequency treatment unit with a micro output, such that micro high-frequency current flows through the living tissue. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing. It is well known in the art (as can be seen in Honda) to provide a micro output of high frequency energy to the targeted in order to measure the impedance and monitor treatment without providing unnecessary excess energy to the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the  method as taught by Tanaka in view of Honda to further include wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period, such as outputting a micro output as taught by Honda. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing.
Regarding claim 20, Tanaka in view of Honda teach all of the limitation of the energy generation apparatus according to claim 17, but are silent regarding wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period.
Honda (Fig. 1-5) however further teaches a control module (39) configured to control an ultrasonic output module (41) and a high-frequency output module (42), further configured to adjust outputs of the ultrasonic treatment unit and the high-frequency unit accordingly ([0034]). Based on the collected and transmitted impedance data of the living tissue, during the ‘drying region’ step of treatment wherein coagulation is near complete (see Fig. 5), the high-frequency output module (42) receives a high-frequency micro output signal and activates the high-frequency treatment unit with a micro output, such that micro high-frequency current flows through the living tissue. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing. It is well known in the art (as can be seen in Honda) to provide a micro output of high frequency energy to the targeted in order to measure the impedance and monitor treatment without providing unnecessary excess energy to the tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the  energy generation apparatus as taught by Tanaka in view of Honda to further include wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period, such as outputting a micro output as taught by Honda. By providing a micro output, excess energy is not supplied to the living tissue, and therefore burning of the living tissue is avoided, thereby increasing control, safety and impedance sensing.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Honda as applied to claims 1-2, 6, 9-10, 14, 17, and 19 above, and further in view of Gilbert et al., (hereinafter ‘Gilbert’, U.S. Pat. 10,842,563).
Regarding claim 8, Tanaka in view of Honda teach all of the limitation of the energy treatment system according to claim 6, but are silent regarding wherein the system controller is configured to gradually or linearly increase a rise of the output of the high frequency energy when resuming the output of the high frequency energy during the return period.
However, in the same field of endeavor, Gilbert teaches (Figs. 1-5) a similar system comprising a generator (200 in Fig. 3) including a controller (224), a power supply (227) and an RF amplifier (228) including a DC-AC inverter (302). The processor (225) is configured to control the output of the generator (200) according to either open and/or closed control loop schemes, and further includes “a mode state control 310 which is configured to maintain energy output of the generator 200 according to the parameters set by the mode initializer 308. The mode state control 310 controls the RF amplifier 228 based on the sensor signals from the sensors 280 using a proportional-integral-derivative (PID) control loop 312 with a control output limited by a voltage and/or current output amplitude limiter function 315 that includes saturation and integral anti-windup capabilities for the PID implemented in the processor 225” (col. 9, ll. 14-23). Gilbert further teaches that “[t]he present disclosure provides for inverters that are configured to control arcing…In particular, the present disclosure provides for inverters that accomplish this by maintaining zero-voltage switching for all loads at all amplitudes, maintaining constant power over a desired range of tissue impedances, and limiting the current and voltage using the saturation and integral anti-windup capabilities of the PID controller by taking advantage of the voltage-current lossless output characteristic of the RF amplifier 228 at a predetermined maximum control output amplitude” (col. 10, ll.3-15). Gilbert provides “an arc discharge from a voltage source, e.g., RF amplifier 228…shown as a current plot 400 as a function of voltage and as a current plot 410 and a voltage plot 420 as a function of time at a time scale of the predetermined frequency (e.g., 472 kHz)” (col. 10, ll. 19-25). Gilbert teaches “[a]s the plots 400, 410, 420 progress to point 402 and toward point 403 the discharge transitions from a Townsend effect to corona discharge to the glow discharge. In this region the current is still relatively low with respect to other points and no power is dissipated by the arc. However, once the arc jumps the gap between the electrode (e.g., electrode 3) and the tissue, current immediately flows at point 404 along a new load line, which overlaps point 403 on the voltage plot 420. More voltage beyond point 404 provides for a linear increase in current to point 405 at the peak” (col. 10, ll. 27-37; see Fig. 5 for plots). It is well known in the art (as can be seen in Gilbert) to linearly increase the output of the high frequency energy in order to stably resume the output of the high frequency energy and avoid arcing, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy treatment system as taught by Tanaka in view of Honda to include wherein the system controller is configured to gradually or linearly increase a rise of the output of the high frequency energy when resuming the output of the high frequency energy during the return period as taught by Gilbert in order to stably resume the output of the high frequency energy and avoid arcing, thereby increasing control and safety.  
Regarding claim 16, Tanaka in view of Honda teach all of the limitation of the method according to claim 14, but is silent regarding wherein the system controller is configured to gradually or linearly increase a rise of the output of the high frequency energy when resuming the output of the high frequency energy during the return period.
However, in the same field of endeavor, Gilbert teaches (Figs. 1-5) a similar method and system comprising a generator (200 in Fig. 3) including a controller (224), a power supply (227) and an RF amplifier (228) including a DC-AC inverter (302). The processor (225) is configured to control the output of the generator (200) according to either open and/or closed control loop schemes, and further includes “a mode state control 310 which is configured to maintain energy output of the generator 200 according to the parameters set by the mode initializer 308. The mode state control 310 controls the RF amplifier 228 based on the sensor signals from the sensors 280 using a proportional-integral-derivative (PID) control loop 312 with a control output limited by a voltage and/or current output amplitude limiter function 315 that includes saturation and integral anti-windup capabilities for the PID implemented in the processor 225” (col. 9, ll. 14-23). Gilbert further teaches that “[t]he present disclosure provides for inverters that are configured to control arcing…In particular, the present disclosure provides for inverters that accomplish this by maintaining zero-voltage switching for all loads at all amplitudes, maintaining constant power over a desired range of tissue impedances, and limiting the current and voltage using the saturation and integral anti-windup capabilities of the PID controller by taking advantage of the voltage-current lossless output characteristic of the RF amplifier 228 at a predetermined maximum control output amplitude” (col. 10, ll.3-15). Gilbert provides “an arc discharge from a voltage source, e.g., RF amplifier 228…shown as a current plot 400 as a function of voltage and as a current plot 410 and a voltage plot 420 as a function of time at a time scale of the predetermined frequency (e.g., 472 kHz)” (col. 10, ll. 19-25). Gilbert teaches “[a]s the plots 400, 410, 420 progress to point 402 and toward point 403 the discharge transitions from a Townsend effect to corona discharge to the glow discharge. In this region the current is still relatively low with respect to other points and no power is dissipated by the arc. However, once the arc jumps the gap between the electrode (e.g., electrode 3) and the tissue, current immediately flows at point 404 along a new load line, which overlaps point 403 on the voltage plot 420. More voltage beyond point 404 provides for a linear increase in current to point 405 at the peak” (col. 10, ll. 27-37; see Fig. 5 for plots). It is well known in the art (as can be seen in Gilbert) to linearly increase the output of the high frequency energy in order to stably resume the output of the high frequency energy and avoid arcing, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Tanaka in view of Honda to include wherein the system controller is configured to gradually or linearly increase a rise of the output of the high frequency energy when resuming the output of the high frequency energy during the return period as taught by Gilbert in order to stably resume the output of the high frequency energy and avoid arcing, thereby increasing control and safety.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-10, 14-17, 19 and 20 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Tanaka et al., (U.S. PGPub. No. 2013/0190660) in view of Honda (U.S. PGPub. No. 2009/0254080) teach each and every limitation of the energy treatment system according to claim 1, the method according to claim 9 and the energy generation apparatus according to claim 17. Specifically, Honda teaches control of ultrasonic output including increasing an ultrasonic output to be more than the output of the ultrasonic energy in the steady state for a preset period when a signal is output. This method avoids insufficient coagulation and burning of the living tissue and realizes rapid incision. 
Applicant’s arguments (pages 11-12) regarding claims 7 and 15 are moot in view of the new rejection set forth above. New claim 20 is similarly rejected. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakurai et al., (U.S. PGPub. No. 2002/0156466).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794